Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 1 of 41 Page ID #:11




                EXHIBIT A
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 2 of 41 Page ID #:12

                                                                       Service of Process
                                                                       Transmittal
                                                                       07/07/2020
                                                                       CT Log Number 537907407
TO:      Chris Dzbanski
         FORD MOTOR COMPANY
         1 American Rd Whq 421-E6
         Dearborn, MI 48126-2701

RE:      Process Served in California

FOR:     Ford Motor Company (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 Ryan Zazueta, etc., Pltf. vs. Ford Motor Company, etc., et al., Dfts.
DOCUMENT(S) SERVED:              -
COURT/AGENCY:                    None Specified
                                 Case # 20STCV24264
NATURE OF ACTION:                Product Liability Litigation - Lemon Law
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:        By Process Server on 07/07/2020 at 14:28
JURISDICTION SERVED :            California
APPEARANCE OR ANSWER DUE:        None Specified
ATTORNEY(S) / SENDER(S):         None Specified
ACTION ITEMS:                    CT has retained the current log, Retain Date: 07/07/2020, Expected Purge Date:
                                 07/12/2020

                                 Image SOP

                                 Email Notification, Chris Dzbanski cdzbansk@ford.com

SIGNED:                          C T Corporation System
ADDRESS:                         1999 Bryan St Ste 900
                                 Dallas, TX 75201-3140
For Questions:                   877-564-7529
                                 MajorAccountTeam2@wolterskluwer.com




                                                                       Page 1 of 1 / PK
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
         Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 3 of 41 Page ID #:13


                                                              mI Wolters Kluwer
                          PROCESS SERVER DELIVERY DETAILS




Date:                       Tue, Jul 7, 2020

Server Name:                Paul Biafore

Location:                   Los Angeles, CA-LA




Entity Served               FORD MOTOR COMPANY

Agent Name                  C T CORPORATION SYSTEM

Case Number                 20STCV24264

Jurisdiction                CA-LA
                      Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 4 of 41 Page ID #:14
.EIvctronicafy RILED by Superior Court of California, County of Los Angeles on 06/26/20|^g;^^j|l^^^rri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk



                                                                                                                                                                      SUM-100
                                                          SUMMONS                                                                           FOR COURT USE ONLY
                                                                                                                                        (SOLO FARAUSODELA CORTE)
                                                     (CITACION JUDICIAL)
                 NOTICE TO DEFENDANT:
                 (AVISO AL DEMANDADO):
                  FORD MOTOR COMPANY, A Delaware Corporation; and DOES 1
                  through 20, inclusive,
                 YOU ARE BEING SUED BY PLAINTIFF;
                 (LO ESTA DEMANDANDO EL DEMANDANTE):
                  RYAN ZAZUETA, an individual.

                  NOTICEI You have been sued. The court may decide against you without your being heard uniess you respond within 30 days. Read the information
                  below.
                     You have 30 CALENDAR DAYS after this summons and legai papers are served on you to file a written response at this court and have a copy
                  served on the plaintiff. A ietter or phone caii wiii not protect you. Your written response must be in proper iegal form if you want the court to hear your
                  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
                  Oniine Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. if you cannot pay the fiiing fee, ask
                  the court cierk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
                  may be taken without further warning from the court.
                      There are other iegal requirements. You may want to caii an attorney right away, if you do not know an attorney, you may want to cail an attorney
                  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit iegal services program. You can iocate
                  these nonprofit groups at the California Legal Services Web site {www.l3whelpcalif0rnia.org), the California Courts Online Self-Help Center
                  {www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory iien for waived fees and
                  costs on any settiement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court wiil dismiss the case.
                  (AVISO! Lo han demandado. Si no responde dentro de 30 dias, la code puede decidir en su contra sin escuchar su version. Lea la informaciOn a
                  continuacidn.
                     Tiene 30 DIaS DE CALENOARIO despuds de que le enireguen esta citacidn y papeles legates pare presenter una respuesta por escrito en esta
                  corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefdnica no lo prolegen, Su respuesta por escrito tiene que estar
                  en formate legal correcto si desea que procesen su case en la corte. Es posible que haya un formulario que usied pueda usar para su respuesta.
                  Puede encontrar esios formularies de la corte y mds informacidn en el Centro de Ayuda de las Cortes de California fwww.sucorte.ca.govj, en la
                  biblioteca de leyes de su condado 0 en la corte que le quede mbs cerca. Si no puede pagar la cuota de presenlacibn, pida al secrelario de la corte
                  que le dd un formulario de exencibn de page de cuolas. Si no presenia su respuesta a tiempo, puede perder el case par incumptimiento y la corte le
                  podrd guitar su sueldo, dinero y bienes sin mds advertencia.
                    Hay otros requisites iegales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
                  remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisites para obtener servicios iegales gratuitos de un
                  programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucro en el silio web de California Legal Services,
                  fwww.iawhelpcalifornia.org,), en el Centro de Ayuda de las Cortes de California, fwww.sucorte.ca.gov; o poniendose en conlacto con la corte o el
                  colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a rectamar las cuolas y los costos exentos por imponer un gravamen sobre
                  cualquior recuperacion de $10,000 6 mas de valor racibida mediante un acuerdo 0 una concesidn de arbUraje en un caso de derecho civil. Tiene que
                  pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

                 The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                                          (Numero dof Caso):
                 (El nombre y direccion de la corte es): Stanley Mosk Courthouse
                                                                                                                                2 0STCV24264
                  111 N. Hill Street
                  Los Angeles, CA 90012
                 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
                 (El nombre, la direccion y el numero de telbfono del abogado del demandante, o del demandante que no tiene abogado, es):
                  David N. Barry, Esq. 11845 W. Olympic Blvd., Suite 1270, Los Angeles, CA 90064 (310) 684-5859

                 DATE: 06^26/2020                        Sherri R. Carter Execu^y^^t^fficer/ Clerk of Court                                                           , Deputy
                 (Fecha)                                                                        (Secrelario)____________ N. AlVareZ_______                             (Adjunto)
                 (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
                 (Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                                   NOTICE TO THE PERSON SERVED: You are served
                                                   1. I  I as an individual defendant.
                                                   2. I  I as the person sued under the fictitious name of (specify):


                                                       3. I      Ionbehalf of (specify):

                                                              under I___ I CCP 416.10 (corporation)                             ]   CCP 416.60 (minor)
                                                                    1    I CCP 416.20 (defunct corporation)                     ]   CCP 416.70 (conservatee)
                                                                    f~n CCP 416.40 (association or partnership)                 ]   CCP 416.90 (authorized person)

                                                          ____    I   I other fspec/M-
                                                       4. I   I by personal delivery on (date):
                                                                                                                                                                         Page 1 of ^
                  Form Adopted for Mandatory Use
                    Judicial Council of California
                                                                                           SUMMONS                                             Code of Civil Procedure §§ 412 20.465
                                                                                                                                                                 www.courllnfo.uQ.gov
                    SUM-100 [Rev. July 1.2009)
                     Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 5 of 41 Page ID #:15
Electronical^ FILED by Superior Court of California, County of Los Angeles on 06/26/2020 03:25 PM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk

                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Maureen Duffy-Lewis




                     1     DAVID N. BARRY, ESQ. (SBN 219230)
                           THE BARRY LAW FIRM
                     2     11845 W. Olympic Blvd., Suite 1270
                           Los Angeles, CA 90064
                     3     Telephone: 310.684.5859
                           Facsimile: 310.862.4539
                     4
                           Attorneys for Plaintiff, RYAN ZAZUETA
                     5
                     6
                     7

                     8                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA

                     9                FOR THE COUNTY OF LOS ANGELES - STANLEY MOSK COURTHOUSE
                   10                                                                                       Case No.
                             RYAN ZAZUETA, an individual,                                                                         2 0STCV24264
                   11
                   12                                      Plaintiff,                                       COMPLAINT FOR DAMAGES
                   13                   V.

                   14
                   15        FORD MOTOR COMPANY, A Delaware
                   16        Corporation; and DOES                            1 through 20,
                                                                                                            Assignedfor all purposes to the Hon.
                   17        inclusive,                                                                     in Dept.
                   18                                      Defendants.
                   19
                   20

                   21                  1.     Breach of Implied Warranty of Merchantability under the Song-Beverly Warranty Act.
                   22                  2.     Breach of Express Warranty under the Song-Beverly Warranty Act.
                   23                  3.     Fraudulent Concealment.
                   24                  JURY TRIAL DEMANDED.
                   25
                   26
                   27

                   28


                                                                                                     -1-
                                                                             rOMPl AINTT FOTJ nAMAfftFi!
 Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 6 of 41 Page ID #:16




 1           PLAENTIFF RYAN ZAZUETA, an individual, hereby alleges and complains as follows:

 2               GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
 3           1. Defendant, FORD MOTOR COMPANY (hereinafter referred to as “Manufacturer”),

 4   is a corporation doing business in the County of Los Angeles, State of California, and, at all times

 5   relevant herein, was/is engaged in the manufacture, sale, distribution, and/or importing of Ford

 6   motor vehicles and related equipment.

 7           2. The true names and capacities, whether individual, corporate, associate, or otherwise, of

 8   the Defendants, Does 1 through 20, inclusive, are unknown to Plaintiff who therefore sues these

 9   Defendants by such fictitious names. Plaintiff will seek leave to amend this Complaint to set forth

10   their true names and capacities when they have ascertained them. Further, Plaintiff is informed and

11   believes, and thereon alleges, that each of the Defendants designated herein as a “Doe” is

12   responsible in some manner for the events and happenings herein referred to and caused injury and

13   damage to Plaintiff as herein alleged.

14           3. Plaintiff is informed and believes, and thereon alleges, that at all times herein mentioned.

15   Defendants, and each of them, were the agents, servants, and/or employees of each of their Co-

16   Defendants, Plaintiff is informed and believes, and thereon alleges, that in doing the things

17   hereinafter alleged Defendants, and each of them, were acting in the course and scope of their

18   employment as such agents, servants, and/or employees, and with the permission, consent,

19   knowledge, and/or ratification of their Co-Defendants, principals, and/or employers.

20           4. On or about January 8, 2014, defendants Manufacturer and Does 1 through 20 inclusive,

21   manufactured and/or distributed into the stream of commerce a new 2014 Ford Focus, VIN

22   1FADP3F29EL247634 (hereinafter referred to as the “Vehicle”) for its eventual sale/lease in the

23   State of California.

24          5. On or about February 8, 2014, Plaintiff purchased, for personal, family, and/or household

25   purposes, the new subject Vehicle from the Seller. The purchase agreement is in the possession of

26   Defendants.

27          6.     The subject Vehicle was/is a “new motor vehicle” under the Song-Beverly Warranty

28   Act.


                                                       -2-
                                      rOMPl .AllVT FAP nAMAriFS
 Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 7 of 41 Page ID #:17




 1           7. Along with the purchase of the Vehicle, Plaintiff received written warranties and other
 2   express and implied warranties including, but not limited to, warranties from Manufacturer and

 3   Seller that the Vehicle and its components would be free from all defects in material and

 4   workmanship; that the Vehicle would pass without objection in the trade under the contract

 5   description; that the Vehicle would be fit for the ordinarj' purposes for which it was intended; that

 6   the Vehicle would conform to the promises and affirmations of fact made; that Defendants, and

 7   each of them, would perform any repairs, alignments, adjustments, and/or replacements of any

 8   parts necessary to ensure that the Vehicle was free from any defects in material and workmanship;

 9   that Defendants, and each of them, would maintain the utility of the Vehicle for Three (3) years or

10   36,000 miles under the basic warranty. Five (5) years or 60,000 miles under the powertrain

11   warranty. Seven (7) years or 100,000 miles under the 14M01 extended warranty and Ten (10) years

12   or 150,000 miles under the emissions warranty and the 14M02 extended warranty, and would

13   conform the Vehicle to the applicable express warranties. (A copy of the written warranties is

14   in the possession of the Defendants).

15           8. Plaintiff has duly performed all the conditions on Plaintiffs part under the purchase

16   agreement and under the express and implied warranties given to plaintiff, except insofar as the

17   acts and/or omissions of the Defendants, and each of them, as alleged herein, prevented and/or

18   excused such performance.

19          9. Plaintiff has delivered the Vehicle to the Manufacturer’s authorized service and repair

20   facilities, agents and/or dealers, including Seller, on at least Three (3) separate occasions resulting

21   in the Vehicle being out of service by reason of repair of nonconformities. Pv.epair Orders/lnvoices

22   are in the possession of Defendants.

23           10.    By way of example, and not by way of limitation, the defects, malfunctions, mis

24   adjustments, and/or nonconformities wth Plaintiffs Vehicle include the following: Plaintiff has

25   submitted the subject Vehicle for defects and malfunctions, specifically for issues with Recall

26   15B22 for Transmission Control Module, acceleration issues, and transmission issues.

27          11.      Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

28   authorized service and repair facility. Plaintiff notified Defendants, and each of them, of the


                                                       -3-
                                      rOlVTPl.ATNTFm? TIAMAriFS
 Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 8 of 41 Page ID #:18




 1   defects, malfunctions, mis adjustments, and/or nonconformities existent with the Vehicle and

 2   demanded that Manufacturer or its representatives repair, adjust, and/or replace any necessaiy' parts

 3   to conform the Vehicle to the applicable warranties.

 4           12.        Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-

 5   authorized service and repair facility. Defendants, and each of them, represented to Plaintiff that

 6   they could and would conform the Vehicle to the applicable warranties, that in fact they did

 7   conform the Vehicle to said warranties, and that all the defects, malfunctions, mis adjustments,

 8   and/or nonconformities have been repaired; however. Manufacturer or its representatives failed to

 9   conform the Vehicle to the applicable warranties because said defects, malfunctions, mis

10   adjustments, and/or nonconformities continue to exist even after a reasonable number of attempts

11   to repair was given.

12           13.      The subject vehicle is equipped with Ford’s “PowerShift Transmission.” This

13   transmission was designed and marketed as a more advanced and fiiel-efficient alternative to a

14   traditional manual or automatic transmission. The Powershift Transmission was installed in both

15   the Ford Focus and Ford Fiesta vehicle's. Ford offered it as the sole “Automatic” option in the

16   subject vehicle.

17           14.      Plaintiff is informed and believes that traditional manual transmissions use a drive-

18   controlled clutch. By pressing and releasing a foot pedal, the driver engages and disengages the

19   engine from the transmission, allowing the vehicle to travel smoothly while the driver manually

20   changes gears.

21           15.      Typical automatic transmissions free the driver from operating the clutch through

22   the use of a fluid-filled device called a torque converter. The torque converter substitutes for the

23   manual transmission through fluid medium. While typical automatic transmissions offer increased

24   convenience, they are generally less fuel efficient and slower-shifting than their manual

25   counterparts. This is because the torque converter transfers power less efficiently than a clutch.

26   ///

27   ///

28   ///


                                                   -4-
                                        rOMPl .ATNT FOR n/iiviAr:Fs
 Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 9 of 41 Page ID #:19




 1           16.    Ford’s PowerShift Transmission, while sometimes referred to as an "automatic," is

 2   actually a set of computerized manual transmission. It lacks a torque converter, instead using two

 3   “dry” clutches to directly engage and disengage the engine with and from the transmission.

 4   Whereas similar “automated manual” transmissions on the market use “wet” clutches bathed in oil,

 5   Ford’s PowerShift Transmission clutches lack the oil pumps and other components of a wet clutch

 6   system, and instead operate “dry.”

 7           17.    Plaintiff is informed and believes that Ford designed the subject vehicle’s

 8   PowerShift Transmission in an effort to meet heightened governmental and consumer expectations

 9   for fuel economy, performance, and efficiency. According to Ford’s own press release dated

10   March 10, 2010, “PowerShift with dry-clutch facings and new energy-saving electromechanical

11   actuation for clutches and gear shifts saves weight, improves efficiency, increases smoothness,

12   adds durability and is sealed with low-friction gear lubricant for the life of the vehicle. This

13   transmission requires no regular maintenance.”

14           18.    Ford marketed and sold this “PowerShift Transmission” as a best of both worlds

15   alternative offering a manual transmission’s fuel economy with an automatic transmission’s ease of

16   operation and shift quality. In practice, however. Ford’s PowerShift Transmission is plagued by

17   numerous problems and safety concerns which have only recently come to public light.

18           19.    Specifically, the PowerShift Transmission contains one or more design and/or

19   manufacturing defects that cause, among other problems, transmission slips, bucking, kicking,

20   jerking, harsh engagement, premature internal wear, sudden acceleration, delay in downshifts,

21   delayed acceleration, and difficulty stopping the vehicle (the “Transmission Defect”).

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                    -5-
                                       rriMPT. AiTVT Tmn n a m a hfs
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 10 of 41 Page ID #:20




 1           20.     The Transmission Defect causes unsafe conditions, including, but not limited tOj the

 2   subject vehicle suddenly lurching forward, delayed acceleration, and sudden loss of forward

 3   propulsion. These conditions present a safety hazard because they severely affect the driver’s

 4   ability to control the car’s speed, acceleration, and deceleration. For example, these conditions

 5   make it difficult to safely merge into traffic. Even more troubling, the Transmission Defect can

 6   cause the vehicle to fail to downshift and decelerate when the brakes are depressed. As a result,

 7   drivers of the affected vehicles have experienced their cars lurching forward into intersections at

 8   red lights due to the failure of their braking efforts to stop the car.

 9           21.     The Transmission Defect also causes premature wear to the Dual Clutch

10   Transmission’s clutch plates and other components, which results in premature transmission failure

11   and requires expensive repairs, including transmission replacement.

12           22.     Beginning as early as 2010, Defendant was aware that the PowerShift Transmission

13   contained one or more design and/or manufacturing defects that negatively affect the drivability of

14   the subject vehicle and cause safety hazards. Specifically, before offering vehicles with the

15   PowerShift Transmission for sale in the United States, Ford offered the same vehicles, equipped

16   with a similar dual-clutch transmission, in Europe and Australia. Although the United States

17   version utilizes dry-clutches as opposed to the European and Australian version’s wet-clutches,

18   Ford acknowledged that the transmission offered for sale in the United States is “derivative” of the

19   design from the European and Australian models. European and Australian versions of the dual­

20   clutch transmission suffered from similar defects known to Ford as alleged herein.

21           23.     In addition to having years of feedback and testing from its European and Australian

22   dual-clutch transmission, according to Ford, its team:

23
                     “logged approximately three years or 60,000 man-hours of
24                   computer-aided mathematical modeling, simulation and analysis of
25                   engine speeds, torque and clutch capacity in only 24 months real
                     time to prove the THF concept was production ready.”
26

27
     ///
28


                                                  -6-
                                        roiupi.Amr fop riAMACFiS
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 11 of 41 Page ID #:21




 1           24.    Torque Hole Vectoring is a program in the PowerShifl Transmission that uses a

 2   combination of computer algorithms and computer aided tools to fill the torque hole, or what is

 3   more commonly perceived as a hesitation, while shifting. Ford claimed the Torque Hole Vectoring

 4   technology would create a smoother driving experience for the customer.

 5           25.     Despite these claims, plaintiff is informed and believes that consumers have not

 6   experienced a smoother ride from Torque Hole Vectoring, or any other technology incorporated in

 7   the PowerShifl Transmission. To the contrary, multiple reviews in automotive journals and

 8   customer complaints documented and confirmed that the transmissions in other vehicles were

 9   exhibiting the defects, malfunctions, mis adjustment, and nonconformities that the Plaintiffs

10   vehicle has experienced and which are now complained of

11           26.    In a 2011 New York Times review of the Ford Focus, the reviewer stated that “Ford

12   programmed the PowerShifl dual-clutch transmission to change gears in odd and infuriating ways”

13   and that “[t]he transmission is often in the wrong gear at the wrong time, resulting in jerks, pauses

14   and lethargic acceleration.”

15           27.    In response to these criticisms, Greg Burgess, an engineer at Ford, conceded in the

16   same New York Times article that “[i]t is quite a challenge to deliver something that is very, very

17   fuel-efficient and yet feels like conventional automatic, and there are some balances and some

18   tradeoffs that we make.”

19          28.     As a result of the Transmission Defect, in 2010 and 2011, Ford even issued several

20   Technical Service Bulletins (“TSBs”) to its dealers in the United States acknowledging defects in

21   the PowerShifl Transmission. Ford’s TSB from September 2010, covering plaintiffs vehicle,

22   informed dealers of “concerns such as no engagement or intermittent no engagement in Drive or

23   Reverse when shifting from Park to Drive or Reverse, grinding noise during engagement, and/or a

24   check engine light with transmission control module (TCM) diagnostic trouble code...”

25          29.     Similarly, Ford’s TSB released on January 1, 2011, covering plaintiffs vehicle with

26   the PowerShifl Transmission, informs dealers of problems with the PowerShifl Transmission

27   causing “a loss of power, hesitation, surge, or lack of throttle response while driving.”

28   ///


                                                       -7-
                                      rOMPI ATNTirOP
 Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 12 of 41 Page ID #:22




 1           30.      Ford’s TSB from March 31,2011, also covering the PowerShift Transmission

 2   informs dealers of problems where the PowerShift Transmission “exhibit[s] a rattle/grind noise in

 3   reverse only.”

 4           31.      Ford subsequently issued two separate TSBs in May of 2011, both covering the

 5   Ford Fiesta. These TSBs addressed problems with the PowerShift Transmission including

 6   “concerns in Drive or Reverse when shifting from Park to Drive or reverse, no engagement...”

 7           32.      Another Ford TSB released in September 2011 advised dealers to reprogram the

 8   transmission computer if 2011 Ford Fiesta owners complained about “hesitation when accelerating

 9   from a low speed after coast down, harsh or late 1 -2 upshift, harsh shifting during low-speed tip-in

10   or tip-out maneuvers and/or engine RPM flare when coasting to a stop.”

11           33.      The 2012 Ford Focus was the subject of a September 2011 Ford TSB, which

12   informed dealers of transmission problems including: “RPM flare on deceleration coming to a top,

13   rough idle on deceleration coming to a stop, intermittent engine idle on deceleration coming to a

14   stop, intermittent engine idle fluctuation at a stop, intermittent vehicle speed control inoperative,

15   intermittent harsh engagement/shift...”

16           34.      In May of 2012, Ford issued a “Customer Satisfaction Program” Program Number

17   12B37.” In a letter sent to 2012 Ford Focus drivers. Ford indicated that drivers “may experience

18   rough or jerky automatic transmission shifts. In addition, the vehicle may experience roll back

19   when the driver is transitioning from the brake pedal to the accelerator pedal while on a slight

20   incline.” Significantly, Ford did not issue a recall and did not warn drivers of the safety risks

21   associated with these known problems. Because Ford will not notify owners of the vehicle’s

22   equipped with the PowerShift Transmission, including Plaintiff, that the transmission is defective,

23   they are subjected to dangerous driving conditions that often occur without warning.

24          35.       Ford was well aware of the PowerShift Transmission defects that began in 2010 and

25   which continue to pose dangerous safety concerns and drivability problems consumer vehicles such

26   as the plaintiffs. However, Ford refused to acknowledge these concerns. Instead of repairing the

27   defects in the subject vehicle’s transmission. Ford either refused to acknowledge their existence, or

28   performed ineffectual software upgrades that simply masked the defects.


                                                   -8-
                                       rnivrpi ATMT for nAMAnp.s
 Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 13 of 41 Page ID #:23




 1              36.     Plaintiff has only recently learned from a September 10, 2019 investigative article

 2   from the Detroit Free Press, that ti-ansmission problems plaguing the subject vehicle were not just

'3   specific to the subject vehicle but that it involved virtually all of the Focus and Fiesta model

 4   vehicles sold beginning with model year 2010-2011. Plaintiffs review of that article also revealed

 5   that Ford was well aware of the inherent problems and defects that plagued the PowerShifil

 6   Transmission but failed to correct them and in fact, hid them from the public. In fact, the article

 7   stated, in part:

 8
                 "The automaker pushed past company lawyers’ early safety questions
 9               and a veteran development engineer’s warning that the cars weren’t
10               roadworthy, internal emails and documents show. Ford then declined,
                 after the depth of the problem was obvious, to make an expensive
11               change in the transmission technology. Instead, the company kept
                 trying to find a fix for the faulty transmission for five years while
12               complaints and costs piled up. In the interim. Ford officials prepared
                 talking points for dealers to tell customers that the cars operated
13
                 normally when, in fact, internal documents are peppered with safety
14               concerns and descriptions of the defects."

15
                37.     At the time that plaintiff purchased his vehicle, he was not aware of the inherent
16
     defects that plagued the PowerShift Transmission. Further, plaintiff was not Informed of or
17
     advised of pervasive transmission problems at the time the subject vehicle was purchased and
18
     plaintiff had no previous knowledge of any issues. Likewise, throughout plaintiffs repeated
19
     presentation of the subject vehicle to authorized Ford dealerships for repair of the transmission
20
     concerns, no one at the repairing dealership informed the plaintiff that the PowerShift Transmission
21
     was inherently defective and was essentially, unrepairable as plaintiff has now learned.
22
             38.        If Plaintiff had known about these defects at the time of sale or lease and if the
23
     information was made publicly available, Plaintiff would not have purchased or leased the subject
24
     vehicle.
25
     ///
26
     ///
27
     ///
28


                                                          -9-
                                          rOMPI .AINT FOP HAM ACFS
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 14 of 41 Page ID #:24




 1           39.     In fact, as demonstrated in the SeptemberlO, 2019 investigative report from the

 2   Detroit Free Press, Ford had superior and exclusive knowledge of the transmission defects and

 3   knew or should have known that the defect was not known or reasonably discoverable by Plaintiff

 4   before he purchased or leased the subject vehicle. Indeed, the investigative report is culled from

 5   internal company documents and materials identified and produecd in lawsuits which plaintiff was

 6   not a party to and would not have had access to as such documents are ordinarily produced

 7   confidentially. Further, Ford was clearly engaged in damage control and was working to "control

 8   the narrative" instead of informing customers that the vehicle was defective and pulling the vehicle

 9   from the market. No amount of due diligence by the plaintiff would have uncovered such

10   information that was exclusive to the Ford.

11          40.     The amount in controversy exceeds TWENTY-FIVE THOUSAND DOLLARS

12   ($25,000.00), exclusive of interest and costs, for which Plaintiff seeks Judgment against

13   Defendants, together with equitable relief In addition, Plaintiff seeks damages from Defendants,

14   and each of them, for incidental, consequential, exemplary, and actual damages including interest,

15   costs, and actual attorneys’ fees.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                     -10-
                                          rOAflPT.ATNTT FOP nAMAr:FS
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 15 of 41 Page ID #:25




 1                                       FIRST CAUSE OF ACTION

 2         Breach of Implied Warranty of Merchantability under Song-Bev€rIv War ranty Act

 3                                          Against all Defendants

 4           41.    Plaintiff realleges each and every paragraph (1-40) and incorporates them by this

 5   reference as though fully set forth herein.

 6           42.     The distribution and sale of the Vehicle was accompanied by the Manufacturer

 7   implied warranty that the Vehicle was merchantable.

 8           43.    Furthermore, Defendants, and each of them, impliedly warranted, inter alia, that the

 9   Vehicle would pass without objection in the trade under the contract description; that the Vehicle

10   was fit for the ordinary purposes for which it was intended; that the Vehicle was adequately

M    assembled; and/or that the Vehicle conformed to the promises or affirmations of fact made to

12   Plaintiff.

13           44.    As evidenced by the defects, malfunctions, mis adjustments, and/or nonconformities

14   alleged herein, the Vehicle was not merchantable because it did not have the quality that a buyer

15   would reasonably expect, because it could not pass without objection in the trade under the contract

16   description; because it was not fit for the ordinary purposes for which it was intended; because it

17   was not adequately assembled; and/or because it did not or could not be conformed to the promises

18   or affirmations of fact made to Plaintiff.

19           45.    Upon discovery of the Vehicle’s nonconformities. Plaintiff took reasonable steps to

20   notify Defendants, and each of them, within a reasonable time that the Vehicle did not have the

21   quality that a buyer would reasonably expect and, further, justifiably revoked acceptance of the

22   nonconforming Vehicle.

23           46.      Plaintiff hereby gives written notice and justifiably revokes acceptance of the

24   nonconforming Vehicle under the Commercial Code sections 2607 and 2608. Plaintiff further

25   demands that the Manufacturer cancel the sale, take back the nonconforming Vehicle, refund all

26   the money expended, pay the difference between the value of the Vehicle as accepted and the value

27   the Vehicle would have had if it had been as warranted, and/or pay damages under the Commercial

28   Code sections 2711, 2714, and 2715. Defendants, and each of them, have, however, refused to


                                                   -11-
                                       rmviPi.AiTVT FOR riAiuAnirs
 Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 16 of 41 Page ID #:26




 ]   comply.

 2          47.     Plaintiff hereby gives written notice and makes demand upon Manufacturer for

 3   replacement or restitution, pursuant to Song-Beverly. Defendants, and each of them, knew of their

 4   obligations under Song-Beverly; however, despite Plaintiffs demand. Defendants and each of

 5   them, have intentionally failed and refused to make restitution or replacement pursuant to Song-

 6   Beverly.

 7          48.    As a result of the acts and/or omissions of the Defendants, and each of them, Plaintiff

 8   has sustained damage in the amount actually paid or payable under the contract, plus prejudgment

 9   interest thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the

10   exact amount thereof when that amount is ascertained.

11          49.     As a further result of the actions of Defendants, and each of them. Plaintiff has

12   sustained incidental and consequential damages in an amount yet to be determined, plus interest

13   thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the exact

14   amount of incidental damages when that amount is ascertained.

15          50.     As a further result of the actions of Defendants, and each of them. Plaintiff has

16   sustained damages equal to the difference between the value of the Vehicle as accepted and the

17   value the Vehicle would have had if it had been as warranted.

18          51.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

19   in pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to

20   Song-Beverly, Plaintiff, in addition to his other remedies, is entitled to the recovery of his

21   attorneys’ fees based upon actual time expended and reasonably incurred, in connection with the

22   commencement and prosecution of this action.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                -12-
                                      rnMPT.ATNT Fr»» n AMACFS
                                                                  \ #:27
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 17 of 41 Page ID




 1                                      SECOND CAUSE OF ACTION

 2                    Breach of Express Warrant^' under Song-Beverlv Warranty Act

 3                                           Against all Defendants

 4             52.   Plaintiff realleges each and every paragraph (1-51) and incorporates them by this

 5   reference as though fully set forth herein.

 6             53.    The Vehicle had defects, malfunctions, mis adjustments, and/or nonconformities

 7   covered by tlie warranty that substantially impaired its value, use, or safety to Plaintiff

 8             51.   Plaintiff delivered the Vehicle to Manufacturer or its authorized repair facilities for

 9   repair.

10             55.   Defendants, and each of them, failed to service or repair the Vehicle to match the

11   written warranty after a reasonable number of opportunities to do so.

12             56.   The acts and/or omissions of Defendants, and each of them, in failing to perform the

13   proper repairs, part replacements, and/or adjustments, to conform the Vehicle to the applicable

14   express warranties constitute a breach of the express warranties that the Manufacturer provided to

15   Plaintiff, thereby breaching Defendants’ obligations under Song-Beverly.

16             57.   Defendants, and each of them, failed to perform the neeessaiy repairs tmd/or service

17   in good and workmanlike manner. The actions taken by Defendants, and each of them, were

18   insufficient to make the Subject Vehicle conform to the express warranties and/or proper

19   operational characteristics of like Vehicles, all in violation of Defendants’ obligations under Song-

20   Beverly.

21             58.    Plaintiff hereby gives written notice and makes demand upon Manufacturer for

22   replacement or restitution, pursuant to Song-Beverly. Defendants and each of them, knowing their

23   obligations under Song-Beverly, and despite Plaintiffs demand, failed and refused to make

24   restitution or replacement according to the mandates of Song-Beverly. The failure of Defendants,

25   and each of them, to refund the price paid and payable or to replace the Vehicle was intentional and

26   justifies an award of a Civil Penalty in an amount not to exceed two times Plaintiffs actual

27   damages.

28             59.    As a result of the acts and/or omissions of Defendants, and each of them, and


                                                     -13-
                                       rnivrPT .ATivT irnp riAivTAriRS
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 18 of 41 Page ID #:28




 1   pursuant to the provisions of the Song-Beverly, Plaintiff is entitled to replacement of the Vehicle or

 2   restitution of the amount actually paid or payable under the contract, at PlaintifFs election, plus

 3   prejudgment interest thereon at the legal rate. Plaintiff will seek leave of Court to amend this

 4   Couiplaiiil to set forth tlie exact amount of restitution and interest, upon election, when that amount

 5   has been ascertained.

 6          60.     Additionally, as a result of the acts and/or omissions of Defendants, and each of

 7   tlieiii, and pursuant to Song-Deverly, Plaintiff has sustained and is entitled to consequential and

 8   incidental damages in amounts yet to be determined, plus interest thereon at the legal rate. Plaintiff

 9   will seek leave of the Cuui t to amend this complaint to set forth the exact amount of consequential

10   and/or incidental damages, when those amounts have been ascertained.

11          61.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

12   in pursuing PlaintifFs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to

13   Song-Deverly, Plaintiff, in addition to other remedies, is entitled to the recovery of his attorneys’

14   fees based upon actual time expended and reasonably incurred, in connection with the

15   commencement and prosecution of this action.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                    -14-
                                      rnivrPT a tivt Fnn n a m a
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 19 of 41 Page ID #:29




 1                                       TfflRD CAUSE OF ACTION

 2                                          Fraudulent Concealment

 3                                           Against all Defendants

 4             62.   Plaintiff realleges each and every paragraph (1-61) and incorporates them by this

 5   reference as though fully set forth herein.

 6             63.   Defendant knew well before plaintiff purchased the subject vehicle, that the

 7   PowerShift transmission defective.       Defendant was under a duty to disclose the PowerShift

 8   Transmission problems because of the nature and extent of the problems which clearly posed safety

 9   issues.

10             64.   Defendants intended to conceal the information.      The September 10, 2019 Detroit

11   Free Press investigative article which plaintiff has recently learned of establishes that Ford engaged

12   in an effort to williliold from its consumers, the valuable information about quality problems in the

13   PowerShift Transmissions.      Ford created "talking points' for its dealer network and otherwise

14   instructed its dealers to advise that the transmission operated "normally." In fact, the opposite was

15   true.

16             65.   At the time of sale and throughout the repair efforts, Pl^tiff had no reason to doubt

17   that Ford or its dealer was/were acting in good faith and being fully transparent with all pertinent

18   information.    Further, plaintiff relied on the fact that Ford and the dealership understood the

19   problems plaintiff was experiencing and that they were specific to plaintiffs vehicle instead part of

20   a widespread inherent product defect that plaintiff has only recently learned was omitted from the

21   information provided at the time of sale as well as during each repair visit.

22             66.   Further, Defendants, and each of them, deceived Plaintiff by promising that the

23   subject vehicle would conform to the applicable warranties, when Defendants knew that the subject

24   vehicle’s defects could not, in fact, be repaired.

25             67.   As a direct and proximate result of Defendants’ misrepresentations or omissions of

26   material fact. Plaintiff has suffered damages, including actual, consequential, and incidental

27   damages, according to proof

28


                                                          -15-
                                       rmvrpi.ATX'T fop t»amacf.s
 Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 20 of 41 Page ID #:30




 1          68.     Plaintiffs reliance on Defendants’ representations with regard to the subject vehicle

 2   was a substantial factor in causing Plaintiffs harm and, therefore. Plaintiff is entitled to rescission

 3   of the Contract, and restitution in an amount according to proof at hearing.

 4   ///

 5   ///

 6   ///

 7   ///

 8   ///

 9   ///

10   ///

11   ///

12   ///

13   ///
14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                     -16-
                                      (PniUPT ATNT FOR nAlMAOF.S
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 21 of 41 Page ID #:31




 1                                               PRAYER FOR RELIEF

 2               WHEREFORE, Plaintiff prays for judgment against all Defendants, and each of them, as

 3   follows:

 4          A. For replacement or restitution, at Plaintiffs election, according to proof;

 5          B. For incidental damages, according to proof;

 6          C. For consequential damages, according to proof;

 7          D. For a civil penalty as provided in Song-Beverly, in an amount not to exceed two times

 8                 the amount of Plaintiff s actual damages;

 9          E. For actual attorney’s fees, reasonably incurred;

10          F. For costs of suit and expenses, according to proof;

11          G. For the difference between the value of the Vehicle as accepted and the value the

12                 Vehicle would have had if it had been as warranted;

13          H. For remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code;

14          I.     For pre-judgment interest at the legal rate;

15          J. For punitive damages according to propf;^

16          K. Such other relief the Court deems appropriate.

17
     Date: June 24, 2020                                 THE BkRRY LAW FIRM
18

19

20                                                  By
21                                                       DAVIDR BARRY, ESQ.
                                                         Attorney for Plaintiff,
22                                                       RYAN ZAZUETA

23

24

25

26

27

28


                                                         -17-
                                         rOMPT.ATNT FOR nATUAnFS
        Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 22 of 41 Page ID #:32

                                                                                                  Reserved for Clerk’s File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
                                                                                                            FILED
 Stanley Mosk Courthouse                                                                        SupaiQf Court of Calfonid
                                                                                                  County of LdsAiigotes
 111 North Hill Street, Los Angeles, CA 90012
                                                                                                       06/26/2020
                      NOTICE OF CASE ASSIGNMENT                                         SfiBii R. Carte, E jjeOufcre Obte I Osfe ol CoiEi

                                                                                          By:              N. Ahrarsi               Ds^x^y
                          UNLIMITED CIVIL CASE

                                                                                CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 20STCV24264

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT
               ASSIGNED JUDGE               DEPT      ROOM                  ASSIGNED JUDGE                        DEPT          ROOM
   ^     Maureen Duffy-Lewis                38




    Given to the piaintiff/Cross-Compiainant/Attomey of Record   Sherh R. Carter, Executive Officer / Clerk of Court
    on 06/26/2020                                                       By N. Alvarez                                          , Deputy Clerk
                 (Date)
LACIV190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
         Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 23 of 41 Page ID #:33

                                   Instructions for handling unlimited civil cases

The following critical proviaiona of the California Rules of Court; Title 3, Division 7, as applicable in the Superior Court, arc summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards;

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rulcs; and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Moslc Courthouse and arc randomly assigned to a complejt
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex witbin the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
 Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 24 of 41 Page ID #:34


                                                                                                  20I9-CEN'OI4-00

                                                                                     FILED
                                                                              Superior Court of Calilbmia
 1                                                                               County of Los Angeles
 2                                                                                  MAY dB 2019
 3                                                                        Sherri1 ^Carter, E;^Uve Ofllcci/CUrk
                                                                                                       Vtpaj
 4                                                                                (^’bizaUndaMlna

 5
                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6
                                   FOR THE COUNTY OF LOS ANGELES
 7
 8   IN RE LOS ANGELES SUPERIOR COURT )                 FIRST AMENDED GENERAL ORDER
     - MANDATORY ELECTRONIC FILING )
 9   FOR CIVIL                        )
10                                    )
                                      )
11
12          On December 3,2018, the Los Angeles County Superior Court mandated electronic filing of all
13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los
14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
15   Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)
16   All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
17   following;
18   1) DEFINITIONS
19      a) “Bookmark” A bookmark is a PDF document navigational tool that allows the reader to
20          quickly locate and navigate to a designated point of interest within a document.
21      b) “Efiling Portal” The official court website includes a webpage, referred to as the efiling
22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
23      c) ‘^Electronic Envelope” A transaction through the electronic service provider for submission
24          of documents to the Court for processing which may contain one or more PDF documents
25          attached.
26      d) “Electronic Filing” Electronic Filing (eFiling) is the electronic transmission to a Court of a
27          document in electronic form. (California Rules of Court, rule 2.250(b)(7).)
28

                        RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR QVIL
     Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 25 of 41 Page ID #:35

                                                                                                2019-GEN-014^



 1      e) “Electronic Filing Service Provider” An Electronic Filing Service Provider (EFSP) is a
 2         person or entity that receives an electronic filing from a party for retransmission to the Court.
 3         In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
 4         agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
 5      f) “Electronic Signature” For purposes of these local rules and in conformity with Code of
 6         Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
 7         (b)(2), Government Code section 68150, subdivision (g), and California Rules of Court, rule
 8         2.257, the term “Electronic Signature” is generally defined as an electronic sound, symbol, or
 9         process attached to or logically associated with an electronic record and executed or adopted
10         by a person with the intent to sign the electronic record.
11      g) “Hyperlink” An electronic link providing direct access from one distinctively marked place
12         in a hypertext or hypermedia document to another in the same or different document.
13      h) ‘Tortable Document Format” A digital document format that preserves all fonts,
14         formatting, colors and graphics of the original source document, regardless of the application
15         platform used.
16    2) MANDATORY ELECTRONIC FILING
17      a) Trial Court Records
18         Pursuant to Govenunent Code section 68150, trial court records may be created, maintained,
19         and preserved in electronic format. Any document that the Court receives electronically must
20         be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21         official court record (California Rules of Court, niles 2.100, et seq. and 2.253(b)(6)).
22      b) Represented Litigants
23         Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
24         electronically file documents with the Court through an approved EFSP.
25      c) Public Notice
26         The Court has issued a Public Notice with effective dates the Court required parties to
27         electronically file documents through one or more approved EFSPs. Public Notices containing
28         efi'ective dates and the list of EFSPs are available on the Court’s website, at www.lacourt.org.

                                                      2
                     FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
     Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 26 of 41 Page ID #:36


                                                                                                    20I9-CEN-014-00



 1          d) Documents in Related Cases
 2             Documents in related cases must be electronically filed in the eFiling portal for that case type if
 3             electronic filing has been implemented in that case type, regardless of whether the case has
 4             been related to a Civil case.
 5     3) EXEMPT LITIGANTS
 6          a) Pursuant to California Rules of Court, rule 2.253(b)(2). self-represented litigants are exempt
 7             from mandatory electronic filing requirements.
 8          b) Pursuant to Code of Civil Procedure section 1010.6. subdivision (d)(3) and California Rules of
 9             Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10             fi’om filing documents electronically and be permitted to file documents by conventional
11             means if the party shows undue hardship or significant prejudice.
12     4) EXEMPT FILINGS
13          a) The following documents shall not be filed electronically;
14             i)     Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                    Civil Procedure sections 170.6 or 170.3;
16             ii)    Bonds/Undertaking documents;
17             iii)   Trial and Evidentiary Hearing Exhibits
18             iv)    Any ex parte application that is filed concurrently with a new complaint including those
19                    that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20             v)     Documents submitted conditionally under seal. The actual motion or application shall be
21                    electronically filed. A courtesy copy of the electronically filed motion or application to
22                    submit documents conditionally under seal must be provided with the documents
23                    submitted conditionally under seal.
24          b) Lodgments
25             Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26     paper form. The actual document entitled, “Notice of Lodgment,” shall be filed electronically.
27     //
28     //

                                                                 3
                          RRST AMENDED GENERAL ORDER RE MANDATORY ELECIRONIC HLING FOR CIVIL
     Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 27 of 41 Page ID #:37


                                                                                                 2019-GEN-014^



 1     5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
 2       Electronic filing service providers must obtain and manage registration information for persons
 3       and entities electronically filing with the court.
 4     6) TECHNICAL REQUIREMENTS
 5       a) Electronic documents must be electronically filed in PDF, text searchable format when
 6           technologically feasible without impairment of the document’s image.
 7       b) The table of contents for any filing must be bookmarked.
 8       c) Electronic documents, including but not limited to, declarations, proofs of service, and
 9          exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10           3.1110(f)(4). Electronic bookmarks must include links to the first page of each bookmarked
11           item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12          bookedmarked item and briefly describe the item.
13       d) Attachments to primary documents must be bookmarked. Examples include, but are not
14           limited to, the following;
15           i)    Depositions:
16           ii)   Declarations;
17          iii)   Exhibits (including exhibits to declarations);
18           iv)   Transcripts (including excerpts within transcripts);
19           v)    Points and Authorities;
20           vi)   Citations; and
21          vii) Supporting Briefs.
22       e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23          encouraged.
24       f) Accompanying Documents
25          Each document acompanying a single pleading must be electronically filed as a separate
26          digital PDF document.
27       g) Multiple Documents
28          Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                              4
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FlUNG FOR CIVIL
     Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 28 of 41 Page ID #:38


                                                                                                  20I9.GEN-OI4-00



 1       h) Writs and Abstracts
2            Writs and Abstracts must be submitted as a separate electronic envelope.
3        i) Sealed Documents
4            If and when a judicial officer orders documents to be filed under seal, those documents must be
5            filed electronically (unless exempted under paragraph 4); the burden of accurately designating
6            the documents as sealed at the time of electronic submission is the submitting party’s
 7           responsibility.
 8       j) Redaction
 9           Pursuant to California Rules of Court, rule 1.201, it is the submitting party’s responsibility to
10           redact confidential information (such as using initials for names of minors, using the last four
11           digits of a social security number, and using the year for date of birth) so that the information
12           shall not be publicly displayed.
13     7) ELECTRONIC FILING SCHEDULE
14        a) Filed Date
15           i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
16               shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17               document received electronically on a non-court day, is deemed to have been effectively
18               filed on the next court day if accepted.   (California Rules of Court, rule 2.253(b)(6); Code
19               Civ. Proc. § 1010.6(b)(3).)
20           ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21               course because of; (1) an interruption in service; (2) a transmission error that is not the
22               fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
23               order, either on its own motion or by noticed motion submitted with a declaration for Court
24               consideration, that the document be deemed filed and/or that the document’s filing date
25               conform to the attempted transmission date.
26     8) EX PARTE APPLICATIONS
27        a) Ex parte applications and all documents in support thereof must be electronically filed no later
28           than 10:00 a.m. the court day before the ex parte hearing.

                                                           5
                          FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FlUNG FOR CIVIL
 Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 29 of 41 Page ID #:39


                                                                                            2019-GEN-014-00



 1     b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
2         day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
3         application must be provided to the court the day of the ex parte hearing.
4    9) PRINTED COURTESY COPES
5      a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
 6        be delivered to the courtroom by 4:30 p.ra. the same business day the document is efiled. If
7         the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
 8        by 10:00 a.m. the next business day.
 9     b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
10        electronic submission) is required for the following documents:
11         i)   Any printed document required pursuant to a Standing or General Order;
                     /
12        ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
13              pages or more;
14       iii)   Pleadings and motions that include points and authorities;
15        iv)   Demurrers;
16        v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
17        vi)   Motions for Summary Judgment/Adjudication; and
18       vii)   Motions to Compel Further Discovery.
19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
20         additional documents. Courtroom specific courtesy copy guidelines can be found at
21         www.lacourt.ofg on the Civil webpage under “Courtroom Information.”
22   10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
24         received a fee waiver. (California Rules of Court, rules 2.253(b)(), 2.258(b), Code Civ. Proc. §
25         1010.6(d)(2).)
26     b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
27         section 1010.6, subdivision (b)(6). and California Rules of Court, rule 2.252(f), may be
28         electronically filed in any authorized action or proceeding.

                                                           A
                     RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RUNG FOR CIVIL
     Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 30 of 41 Page ID #:40


                                                                                                  20I9-GEN-OI4-00



 1     11) SIGNATURES ON ELECTRONIC FILING
2         For purposes of this General Order, all electronic filings must be in compliance with California
 3        Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
4         Division of the Los Angeles County Superior Court.
 5

6             This First Amended General Order supersedes any previous order related to electronic filing,
7      and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
8      Supervising Judge and/or Presiding Judge.
9
10     DATED: May 3,2019
                                                            KEVIN C. BRAZILE
11
                                                            Presiding Judge
12

13
14

IS

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                         7
                         HRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FlUNG FOR CIVIL
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 31 of 41 Page ID #:41




                                      Ths Early Organizational Meeting Stipulation. Discovery
                                  Resolution Stipulation, and Motions In Linnine Stipulation are
      Supsilw Court or CoiHomia
      Cooirty of Los Asigalao     voluntary stipulations entered into by the parties. The parties
                                  may enter into one, two, or all three of the stipulations:
                                  however, they may not alter the stiputatlons as written,
                                  because the Court wants to ensure uniformity of application.
      LosAt^teeCouMv
      BarMSDctsUon                These stipulations are meant to encourage cooperation
      UUealEaaSaetliifs

     Leo Angslss County           between the parlies and to assist in resolving issues In a
     BsTAusoctaUan (.absraRil
     Employiaatrt Loor ascslofi   manner that promotes economic case resolution and juJicial
                                  efficiency.
      ©■


             Attonisyo
                                      The    following organizeUons endorse          Ihe goal of
     AsoesNIon oP Lxis Aneates
                                  promoting efficiency In litigation and ask that counsel
                                  consider using these stipulations as a voluntary way to
                                  promote communications and procedures among counsel
                                  and with the court to fairly resolve Issues in their cases.

                                  -^■Los Angelas County Bar Association UtigatSon Section^
     8««^h9niCallfBnila
     DsPsntGCoiinsol




    AasoetottanoP
    BusbiouTslai Lsioyore




    CaBPiCTiIaErajrisiymoiU
    UiHoyeroABBGelsSian




       LACIV230(NaAq
       LASCAypmadA-ll
       FofOfillonalllse
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 32 of 41 Page ID #:42




   {tttfs*K04fi0Aif6firAnctfiBt*mt>APirw>«t«uf Anosov                 atAtccwnMAsaiA           AcssaiaJ to CM • «k»aMa<p




            TOEPHOwe NO.:                               FAX NO. iOpUfiAatJ;
   5<MAIL Asoness j03>flanBl):
      ATTOWgy PO« tWamoy.
   SypERBOR COURT OF CALiFORMBA. COUNTY OF LOS ANGELES
   couumcnrae aoore^

   PiAiwnjv:

   fi€F&S2ANT;



                      STSPULATBON - DJSCOVERY RESOLUTBOM

        TSste aliJpMBatlon is inSandanil to provido a fasfi aoid sntonnai resoiistSoin of discoveiry fssiuBs
        (fBiroaagh Sisuiled paperwork and an Informai conference wifh 4ha Court to aid In the
        resoluBiiors of the issouss.

        The parties agree that:

        t. Pmjf to the discovery cut-off in Ihis action, no discovery moliorr shall be filed or heard unless
           the moving party first makes a written reguest for an Informal Discovery Conference pursuant
           to the terms of this slipulalion.

        2. At the informal Discovery Conference the Court will consider Ihe dispule presented by parties
           and datennine (father it can be resolved informally. Nothing set forth herein will preclude a
           party from making a record at the condusiort of an Informal Discovery Conference, eilher
           oratly or Inwriling.

       3. Foltowlng a reasonable and good faith attempt at an Informal resolution of each issue to be
          presented, a party may request an Informal Discovery Conference pursuant to the following
          procedures:

                  a. The party requesting the IntormaJ Discovery Conference will:

                      i.    Ra a Request for Informal Discovery Conference with the clerk's office on Ihe
                            approved form (copy attached) and deliver a courtesy, conformed copy to the
                            assigned department.

                     ti.     Include a brief summary of the dispule and specify the relief requested; and

                    ill.    Serve the opposing party pursuant to any authorized or agreed method of service
                            that ensures that      opposing party receives the Request for Informa? Discovery
                            Conference tra later than the next court day following the filing.

                 b. Any Answer to a Request far Informal Discovery Conference must:

                     i.     Also be filed on the approved form (copy attached);

                    il.     Include a brief summary of why the requested relief should be denied;
      LACIV03S(ftat»)
      USCAp(inivaj04/t>
      FarOplIi^Usa                          STiPULATION - DBSCOVERY RESOLUTION
                                                                                                               Psgs1 at 3
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 33 of 41 Page ID #:43




     •*ORi titur




                   IB.   Be filed wfthin two (2) court days of receipt of the Request; and

                   iv.   Be served on iihe opposing party pursuant to any authortzert or agreed upon
                         method of service that ensures thst the opposing party receives Ihe Answer no
                         later than the next court day following the filing.

           c. No other pleadings, including but not limlled to eshiblls, declarations, or allachmerrts, will
              be accepted.

           d. If the Court has not granted or denied Ihe Request for Informal Discovery Corrfaranca
              within ten (10) days following the filing of the Request, Ihen it shall be deemed to have
              been deni^. If the Court acts on the Request, the parties wdi be noUfied whether the
              Request for Informal Discovery Conference has been granted or dented and. If granted,
              Ihe date and time of the Informal Discovery Conference, which must be within twenty (20)
              days of the filing of the Request for Informal Discovery Conference.

           e. If the conferertce is riot held within twenty (20) days of the filing of Ihe Request for
              Infonmal Discovairy Conference, unless extended by agreement of Ihe parties and the
              Court. Iherr Ihe Request for the Informal Discovery Conference shall be deemed lo have
              been denied at that time.

     4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
        without the Court having acted or(c) the Informal Discovery Conference is concluded without
        resolving the dispute, then a party may file a discovery motion lo address unresolved issues.

     5. The parties hereby further agree that Ihe time for making a motion to compel or other
        dteoovery motion Is tolied from the date of filing of the Request for Informal Discovery
        Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
        filing of the Request for Informal Discovery Conference, whichever Is earlier, unless extended
        by Order of the Court.

          H is She understanding and intent of the parties that this stipulation shall, for each discovery
          dispute to which it applies, constitute a writing memortailzing a “specific later dale to which
          lha propounding for demanding or requesting} party and the responding party hava agreed in
          writing,'’ within the meaning of Code Civil Procedure sections 2030.300(c). 2031.320fc), and
          2033.2S0(c).

     6. Nothir^ herein wiB preclude any party from applying ex parte for appropriate relief. Including
        an order shortening time for a nnoiioni to be heard concerning discovery.

     7. Any party may terminate this stipulation by giving twenty-one (21) days notice of Intent to
        terminate the stipulation.

     8. References to “days" mear^ calendar days, unless otherwise noted. If the date for performing
        any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, than Ihe lime
        for peifotming that act shall be extended lo the next Court day.



     LACJV036(n8w)
     LASCAppreued 04/11            STOPOLATfON - DISCOVERY RESOLUTION
     rcxOpikvisiUM                                                                                 Page 2 0(3
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 34 of 41 Page ID #:44




     ifosf tnic                                                          CAU




     The following parties stipuSate;

     Oaie:
                                                        >
                    (TYPE OH Pmi^iT NAM£(                              (ATtOftNEY fOR PuAJHIirn
     Date:
                    |TYI>gOBPRlfONUWl(E»                              (ATtoaNEY roR OEfErfflArfl i
     Dale:
                    (TTf>e OR PfllMt NAU67                            (AVTORNEY   for   DEFENQASiri
     Date;
                                                        >
                    irYPEOHPRtMTNAAUSl                                lATIOftP^V fOR oeFENOANTl
     Date;
                                                        >
                    (TYPE OR PRINT NAME)                     (AnORNEYfOfl
     Date;
                                                        >
                    (TYPE Ctft PRINT NAME)                   (AirTDRKEY f OR
     Date;


                    (TYPE OR PRINT NAME)                     (ATTORHEY for




     LAC!VOS|tia»)
     use A{i)ilOved 04/11            STrOLATION - DISCOVERY RiSOLUTION
     ForO/ilionalUss                                                                                  Page 3 of 3
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 35 of 41 Page ID #:45




   MUa AM AASRSfia B7 ineatOlQ Ofl^ASIV   iHOV? arttM^V      BTaltOAtlMASlta                        Umi D f •» Sko^




               taeiWNE NO.:      FA» NO. (OpttoRS):
    E-BfUfi. AOOReSS
       ATTP?»gyiFC
  jypERflOR COURT OF CAUFORf^gA. COUg^TY niF S ns amiripb iPS
   COWm^ISEAOOACSS:         ----                    . --------------- -——■■
  PWBWP:

  OEFgNOMMT:


             STtPULATIOM - EARLY ORGAM0ZATIONAL MEETING

        T5ii5s sUpulatSoss Is IireSended eo anooursB® cooperaSlon among She parties at an sarty siaga in
        tite SItlsation and to assist ttie parties in efllcisnt esse resolution.
        The parties sgreB that:

        1. The parties commit to conduct an initial conference (in-person or via teleconference or via
           videoconference) within 15 days from the dale this stIpulaUon is signed, to dtecuss end consider
           whetoer /hens can be agreement on the Mowing:

             a Are molltons to challenge the pleacfitiigs. necessary? If the issue can be resolved by
               amendment as of right, or if the Court would allow leave to amend, could an amended
               complaint resolve most or all of the issues a demurrer might otherwfea raise? If so, the part<es
               agree to work Sf^ough pleading issues so that a demurrer need only raise issues they cannot
               resolve. Is the issue ihat the defendant sedts to raise amerrable to resolution on demurrer, or
               ^uld some other type of motion be preferable? Could e votunlaiy targeted exchange of
               documents or Infonmallon by any parly cure an uncertainty In the pleadings?

             b. Inlttel mutual excharjges cS documents at the "core" of the litigation. (For example. In an
                employment case, the emptoyment records, personnel file arxS documents relating to the
                conduct Irj question couid be considered "core." In a personal injury case, an Incident or
                police report, medicai records, and repair or malnlenarjce records couid be considered
                "core.");

             c. Exchange of names and contact Information of wllnesses;

             d. Any Insurance agreamerU that may be available to satisfy part or all of a Judgment, or to
                indemnify or reimburse for payments made to saUsfy a judgment;

             e. Exchange of any other Information that mk^t be helpful to facHItate understanding, handferg,
                or rasokalion of the case In a manner that preserves objections or ^vlleges by agreement;

            f.    Contreillng Issues of law that, If resolved eariy, will promoie efficier^ and economy In olher
                  phases of the case. Also, when and how such issues on be presented to the Court;

            g. Whether or when the case should be scheduled with a setltemenl officer, what discovery or
               court mtlng on legal issues Is reasonably required to miake seWlemertt discusstons meaningful,
               and whether the parties wish to use a silting Jue^o or a private mediator or other options as
      LACIV 229 (Rev 02/15)
      LASC Appnved 04/11                  STJPyLATBOM - EARLY 0RGAM8ZAT10MAL BSEETIMG
      FovOplhwalUSB                                                                                        Pass 1 0/2
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 36 of 41 Page ID #:46




                  discussed in ihe “AHemalive Dispute Resofuiion (ADR) (niomiation Package* served with the
                  complaint:

             h. Compuiatton of damages, including documents, not privileged or protected from disclosure, on
                which such computallon Is based;

             I.   Whether the case is suitable for the EnpediJed Jury Trial procedures (see information at
                                            "ChiiT and then under "Genera//n/br/naftoo”).
      2.          The time for a defending party to respond to a complaint or cross-complaint will be exited
                  to                         for the complainl. and                            for the cfoss-
                              (NSERIQATEI                                       (MSERTOATE)
                  complaint, which is comprised of Ihe 30 days to respond under Government Code § aeB16(b),
                  artd lha 30 days panmitted by Cods of Civil Procedure secUon 1054(a). good cause having
                  been found by Ihe Civil Supervising Judge due to the case management benefits provided by
                  IWs SBpulation. A copy of the General Order can be found at mmJacourl.cm under “C/W/".
                  click on ‘Getme! Snfomailorf, then click on ‘Voluniary Effldenf Litigation Stlpulatians'.
      3.          The parties wyi prepare a Joint report tilled "Jolrst Status Report Pursiaanl to Initial Conference
                  and Early Organizational Mealing Stipulation, and if desired, a proposed order summarizing
                  results of their meet and confer and advising the Court of any way it may assist She parties'
                  efflctenl conduct or resofuiion of the case. The parlies shall attach the J^nl Status Report to
                  Ihe Case Management Conference statement, and file the documents when the CMC
                  statement is due.
     4.           References to “days* rnean calendar days, unless otherwise noted. If the date for performirtg
                  any act pursuant to fhb slipulallon falls on a Saturday, Sunday or Court holiday, then Ihe time
                  for performing that act shall be extended to the next Court day

     The follctwing parties stipulate:
     Date:
                                                                    >
                    (TYPE OR PRINT NAME)                                         (ATTORNEY FOR PLAINTIFF)
     Dale:
                                                                    >
                    (TYPe OR PRINT NAME)                                        (ATTORNEY FOR DEFENDANT)
     Dale:
                                                                    >
                    (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
     Data;
                                                                    >
                    (TYPE OR PRINT NAME)                                       (ATTORNEY FDR DEFEMDANT)
     Data;
                                                                    >
                    (TYPE OR PRINT NAME)                                  (ATTORNEY FOR
     Data;
                                                                    >
                    (TYPE OR PRINT NAME)                                  (ATTORNEY FOR                          J
     Data:

                    (TYPE OR PRINT NAME)                                  (ATTORNEY FOR                          J

     LAC IV 229 (Rav OZ/tS)
     LASCAasflnad D4/t1           STSpyLATfOM - EARLY ORGAMIZATIOWAL MEETiS^G                               Pags2Dr2
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 37 of 41 Page ID #:47




   tEU;C 4M> AAsam 0 AMcmctv (MI           aT»BStor»                 KAlO&ADMVOtlVJ*                          IU) Oaa'tk I to Q*eev>




            Ta£PK&€NO.-                                 fAVISO (OpOenai}:
   e-MAiLAOOHESS (OpflanaS^
      ATTQftXgY PO« (Mamov.
   SUPERtOR COURT OF CALiFORMiA, COUMTY OF LOS AMGELES
   dOtSVKO^fADDRESS:^ ^

   Pi-WMTiFf;

   OEFCMOAPtfT.

                                                                                          CAsodootaca
                    il^FORRSAL DSSCOViRY CONFERENCE
            (pureuani lo the DIscovaty ResduUon SUptriatlon o? (ha parties)____
        1. This document relates to;
                        Request for Informal Discovery Confererrce
                        Answer lo Request for Informal Discovery Conference
        2. Dffladllne for Court to decide on Reoiuest:                        ((nssrt dale 10 calsiidaf days (oUwMna BEflg ot
                Uie Renuaal)
        3. Deadline for Court to fiotd Informal Discovery Conference:                                     tfnssrt 'blala 70 olondiu
                days foOBwing rang of the RaquaW).
        <t. For a Request for Infonmf Discovery Coriferenco, briefly describe the nature of tho
            discovairy dispute, Including Ute facts and legal argumoints at issue. For arr Answer to
            Request for SrttormaS Discoveiry Conference, briefly doscrlbo why the Court should deny
            the requested discovery, including the facts and legal arguments at Issue.




                                                                                                                                       !




            !



       UCItfOMtnaw)
       LASC ngpmveil 04/91                  INFORMAL DISCOVERY CONFERENCE
       ForOotlonzl Use                {pursuant lo the Discovery Resolution Stipulation of the parties)
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 38 of 41 Page ID #:48




   (U1« Ats Atmuaefi antetay ea {•aai» vin,aM atvcsw            oTAicaMtwuussn          a qMMd tv Cte* • ffti




            TEUEPHONE KO.:                             FAX NO (OpU^:
   SJMfiH AStOMSS (OpDoJs!):
     ATTOWSY POa fttoBMrf:
   SyPERiOR COURT OF CALBFORM8A. COUNTY OF LOS ANGELES
   COURTHOUSE ADOrtf^r

   PLAWTIPF;

   OeFEWOA?47r


                                                                                 CASE
                STIPULATeON AMD ORDER - MOTSOMS IN UBflINE


        This s?ipu8a4SosTi Is Intsnded to provide fas4 and Informal resoFuSion of evidentiary
        fissjses through diligent efforts So define and discuss such isssses and limit paperwork.

        The parties agree ShaS;
        1. At least ___ tiays before the final slatus conference, each party will provide all other
           parties with a list containing a one paragraph explanation of each proposed motion in                       ’
           limine. Each orse paragraph explaniaUon must identify the substance of a single proposed
           motion In limine and the grounds for the proposed motion.

        2. The parlies thereafter will meel and confer, either in person or via teleconference or
           videoconference, concerning ail proposed motions in limine. In that meet and confer, the
           parties will determine;

             a. Whether the parlies can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order with the Court.

             b. Whether any of the proposed motions can be briefed and submitted by means of a
                short Joint statement of issues. For each motion which can be addressed by a short
                Joint statement of Issues, a short joint statement of Issues must be filed with the Court
                10 days prior to the final status conference. Each side’s portion of the short joint
                statement of Issues may not exceed three pages. The parties will meet and confer to
                agree on a date and manner for exchanging the parties' respective portions of the
                short joint statement of issues and the process for filing the short joint statement of
                issues.

       3. All proposed motions in timlne that are not either the subject of a stipulation or briefed via
          a short joint statement of Issues wilt be briefed anti filed in accordance with the Califomia
          Rules of Court and the Los Angeles Superior Court Rules.



       LAaVQ7S (nsw)
       LASC Appitwod W/l t
       For Optional Us«
                                     STIPULATIOW AND ORDER - MOTIONS 5M UM8NE
                                                                                                         PoB# 1 o( 2
Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 39 of 41 Page ID #:49




      MMt erne                                                 CAUWUWCtA




      The ifoSlowing partSes s%u8ate:
      Date;

                 (TYPE OR PRINT NAME)                      (ATTORNeY FOR PLAINTIFF)
      Dale:
                                                  r

                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
      Oste;
                                                  >
                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
      Dale:
                                                  >
                 (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
      Dale;
                                                  V
                 (TYPE OR PRINT NAME)                 (ATTORNEY FOR
      Date;


                 (TYPE OR PRINT NAME)                 (ATTORNEY FOR
      Dale:

                 (TYPE OR PRINT NAME)                 (ATTORNEY FOR



      TOE COURT SO ORDERS.

       Daee;
                                                               JUDICIAL OFFICER




     LAClV075(nSw)
     LAS£        04/t 9   STlPyLATDOM AMO ORDER - MOTIONS 8N L8M8NE               Puijo ? of 2




                                                                                      I
      Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 40 of 41 Page ID #:50



                  5
  1                          Superior Court of California, County of Los Angeles
  mm
              t
                                    Ai^ERNAtlVE DISPUTE^                                                                .i;



                                           li^FORlV/lATlbN PACKAOE'
                      >                                                                   ‘:-.-




                               V'
 THE;jPU\il^lFFMlIST SERVETHIS APR INFORMATION PACKAGE ON EACH PAirrY WITli TPC.COli^PLAINT.


                                                                       Package on>ny new parties named to tKe aetibn
 with, the crpssrc-omplaint.
   £L                                                                                             ■   '•




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
      •    Saves Time: ADR is faster than going to trial.
      •    Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
      •    Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
      •    Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
      •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
      •    No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:

      1.   Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
           settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

      2.   Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
           strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
           acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                          Mediation may be appropriate when the parties
                            • want to work out a solution but need help from a neutral person.
                            • have communication problems or strong emotions that interfere with resolution.
                          Mediation may n^ be appropriate when the parties
                            • want a public trial and want a judge or jury to decide the outcome.
                            • lack equal bargaining power or have a history of physical/emotional abuse.



      LASC CIV 271 Rev. 01/20
      For Mandatory Use                                                                                                       1
         Case 2:20-cv-10000 Document 1-2 Filed 10/30/20 Page 41 of 41 Page ID #:51



                                                                                                                                 if'i



        raeaifpil
                                                    ■?v
                                                                                                                              a
        B-?''                                                                                                             ^ii^w
              0
                                                                                                                  fsrfll                       S’
                                                                                                                                                 it

                             ^^•1*
                  I't*




   i
   m                2 s* 5




   f-


                             ffir=2^
   i                                                                                   #lbrism'irifellfmMSs'ef
                                                                                                                                        SMs?
                                                                                                          la   m tfi.'
                                                                                                                     ft

                                                                                              il-:'              wm&       mH
                                                                                                                          H\
                                                                                                                           '^t
                                                                                                                                         ■'IS
  i:^.
   Ks
                                                                                          fes^iites                                            m
                             i-        A-
                                                                                                                           ;•
                             n*        vcWJ
                   U3                        m                                                                                                 :>i
                                             ??^1
  lii                                       UK      ^^Pl-iii^vi^lagijnt.^di^trt^§ffililcla:i^iifMnli^Si

  u
                                                          Kfi
                                                           S;                                            m                              iMm
  gMi                        ii
  te      i!




         3.          Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
                     person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
                     trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
                     information about arbitration, visit http://www.courts.ca.eov/proerams-adr.htm

         4.          Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
                     date or.on the day of trial. The parties and their attorneys meet with a judge or settlement officer vyho does not
                     make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
                     a settlement. For information about the Court's MSC programs for civil cases, visit '
                     http://www.lacourt.orE/divi5ion/civil/CI0047.asDx



Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/proErams-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use



                                                                                                                                               2
